                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                         DOCKET NO: 3:93-CR-00264-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
WILLIE DAVID BROWN,                    )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s Motions to Reduce Sentence Pursuant

to the First Step Act of 2018. See Doc. No. 254, 258. The Court held a hearing on April 29, 2020

to consider those motions. For reasons explained during that hearing, regardless of whether

Defendant’s or the Government’s requested Guidelines range applies, a sentence reduction is

warranted in this case. Accordingly, the Court enters the following Order.


                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motions to Reduce Sentence

Pursuant to the First Step Act of 2018, Doc. Nos. 254, 258, are GRANTED, and the Court hereby

orders that Defendant’s term of imprisonment is reduced to an aggregate sentence of TIME

SERVED PLUS FOURTEEN DAYS. Thus, Defendant SHALL be released on May 13, 2020.

       IT IS FURTHER ORDERED that, upon release from imprisonment, Defendant SHALL

be placed on supervised release for a term of three years on Count One, and four years on all

remaining counts of conviction, all of which shall run concurrently. Defendant SHALL submit to

home detention, with location monitoring technology, for twelve months and comply with its

requirements as directed. During this time, Defendant is restricted to his residence at all times

except for employment; education; religious services; medical, substance abuse or mental health




        Case 3:93-cr-00264-MOC Document 267 Filed 04/30/20 Page 1 of 2
treatment; attorney visits; court appearances; court-ordered obligations; or other activities pre-

approved by the probation officer. Defendant SHALL maintain a telephone at the defendant's

place of residence without any "call forwarding," "Caller ID services," "call waiting," dial-up

computer modems, 1-800 long distance call block, fax machine, voice over internet protocol

(VOIP), burglar alarm or three-way calling service. Defendant SHALL submit to location

monitoring technology for a period of twelve months and comply with its requirements as

directed.

       Defendant SHALL participate in a mental health evaluation and treatment program and

follow the rules and regulations of that program. The probation officer, in consultation with the

treatment provider, will supervise Defendant’s participation in the program (including, but not

limited to provider, location, modality, duration, and intensity). Defendant SHALL take all mental

health medications as prescribed by a licensed health care practitioner.       Finally, all terms

previously imposed by the Court SHALL remain in effect.

       IT IS FURTHER ORDERED that, for reasons stated by Defendant, Defendant’s Motion

to Seal his First Step Act Reply, Doc. No 264, is GRANTED, and Defendant’s Reply, Doc. No.

263, is SEALED.

       SO ORDERED.


                                         Signed: April 30, 2020




                                                2

            Case 3:93-cr-00264-MOC Document 267 Filed 04/30/20 Page 2 of 2
